--------------------------------------------------------------------------------

Exhibit 10.1





WAIVER AGREEMENT
 
This Waiver Agreement (this “Waiver”) is entered into as of September 14, 2020,
by and among OneWater Marine Inc., a Delaware corporation (“PubCo”), Special
Situations Investing Group II, LLC, a Delaware limited liability company
(“Goldman”), and the other parties listed on the signature pages hereto.
Capitalized terms used but not defined herein shall have the meaning given to
such terms in that certain Fourth Amended and Restated Limited Liability Company
Agreement of One Water Marine Holdings, LLC (the “Company”), dated as of
February 11, 2020 (the “LLC Agreement”), by and among the Company, PubCo,
Goldman, OWM BIP Investor, LLC, a Delaware limited liability company, and the
other parties listed on Exhibit A thereto (“Legacy Owners”).
 
RECITALS
 
WHEREAS, in connection with a proposed public underwritten offering of the
Company’s Class A common stock, par value $0.01 per share (the “Offering”),
PubCo has specified a Special Redemption Date;
 
WHEREAS, Goldman and certain of the Legacy Owners desire to exercise their
Redemption Right to redeem a stated number of Units, together with an equal
number of Class B Shares, on such Special Redemption Date (the “Base
Redemption”) for shares of Class A common stock of the Company (the “Base Class
A Shares”) and to sell such Base Class A Shares in the Offering;
 
WHEREAS, Goldman also desires to exercise its Redemption Right to redeem a
stated number of Units, together with an equal number of Class B Shares, on the
additional Special Redemption Date for additional Class A Shares (the “Option
Redemption” and, together with the Base Redemption, the “Redemption”) to be sold
pursuant to the exercise of the  Underwriters’ 30-day option (the “Underwriters’
Option”) to purchase additional shares of Class A common stock of the Company
(the “Option Class A Shares,” and, together with the Base Class A Shares, the
“Redeemed Class A Shares”) in the Offering;
 
WHEREAS, pursuant to Section 4.6(e)(iv) of the LLC Agreement, the Company shall
not effect any redemption of any Units, together with any Class B Shares, held
by Goldman, and Goldman shall not have the right to redeem any of its Units,
along with any Class B Shares, to the extent that, after giving effect to such
redemption, Goldman (together with its affiliates and any persons acting as a
group together with Goldman or any of its affiliates) would beneficially own in
excess of the Beneficial Ownership Limitation;
 
WHEREAS, the LLC Agreement defines “Beneficial Ownership Limitation” as 4.99% of
the number of Class A Shares outstanding immediately after giving effect to the
issuance of Class A Shares issuable upon redemption of Class B Shares held by
Goldman and provides that Goldman may increase such Beneficial Ownership
Limitation by providing written notice to PubCo, with such increase to become
effective on the 61st day after such notice is delivered;
 
WHEREAS, on September 4, 2020, Goldman provided written notice to PubCo
(“Notice”) in accordance with the LLC Agreement wherein Goldman elected to
increase the Beneficial Ownership Limitation to 19.99% (the “Increase”) to be
effective prior to and contingent on the Special Redemption Dates set in
connection with the Offering; and
 
WHEREAS, because the Special Redemption Date is expected to occur before the
61st day after delivery of the Notice, the undersigned parties to the LLC
Agreement desire to waive, only with respect to this instance and solely in
connection with the Special Redemption Date and the Offering, the requirement in
the definition of “Beneficial Ownership Limitation” in the LLC Agreement that
provides that effectiveness of such increase may only occur on the 61st day
after delivery of the Notice so that the Increase may become effective
immediately prior to and contingent on the Special Redemption Date.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereby agree as follows:

--------------------------------------------------------------------------------

 
1.          
Waiver.  Pursuant to Section 12.1 of the LLC Agreement, the undersigned Managing
Member and holders of at least 66 2/3% of the outstanding Units held by Members
other than PubCo Holdings Group acknowledge and agree that (a) the Increase
shall become effective immediately prior to and contingent on the initial
Special Redemption Date specified in connection with the Offering
notwithstanding anything to the contrary in the LLC Agreement; provided, that if
the Redemption and the Offering are not consummated, then the Increase shall not
take effect and the Beneficial Ownership Limitation shall remain at 4.99%; (b)
immediately following the Redemption and the sale of the Redeemed Class A Shares
in the Offering by Goldman, including any sale by Goldman of Redeemed Class A
Shares pursuant to the exercise of the Underwriter’s Option, the Beneficial
Ownership Limitation shall, with no further action on the part of Goldman or any
other party hereto, revert to 4.99%; and (c) should the Underwriters’ Option
fail to be exercised, after the expiration date of the Underwriters’ Option, the
Beneficial Ownership Limitation shall, with no further action on the part of
Goldman or any other party hereto, revert to 4.99%.
 
2.          
Limitation.  The acknowledgements and agreements in the foregoing Section 1 are
only effective in the specific instance and for the specific purpose for which
such acknowledgements and agreements are given and shall not be effective for
any other purpose.  The foregoing Section 1 is intended to be a waiver of
certain provisions in the LLC Agreement only in connection with the Redemption,
and no provision of the LLC Agreement is amended in any way.
 
3.          
Miscellaneous
 
(a)          
Assignment.  Neither this Waiver nor any rights or obligations of any party
hereto may be assigned by any party hereto, by operation of law or otherwise,
without the prior written consent of the other parties, and any purported
assignment without such consent shall be null and void ab initio.
 
(b)          
Amendments.  This Waiver may not be amended or modified except by an instrument
in writing signed by, or on behalf of, the parties hereto.
 
(c)          
No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Waiver or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy, or to demand such
compliance.
 
(d)          
Entire Agreement.  This Waiver embodies the entire agreement and understanding
between the parties hereto relating to the subject matter hereof and supersedes
any prior agreements and understandings, both written and oral, relating to the
subject matter hereof.
 
(e)          
Invalid Provisions.  If any provision of this Waiver is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Waiver shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Waiver;
and the remaining provisions of this Waiver shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Waiver.  The parties further agree that
if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Waiver, they shall
take any actions necessary to render the remaining provisions of this Waiver
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, shall amend or otherwise modify this Waiver to replace any provision
contained herein that is held invalid or unenforceable with a valid and
enforceable provision giving effect to the intent of the parties.

--------------------------------------------------------------------------------

 
(f)          
Governing Law.  This Waiver, the legal relations between the parties and any
action, whether contractual or non-contractual, instituted by any party with
respect to matters arising under or growing out of or in connection with or in
respect of this Waiver shall be governed by and construed in accordance with the
Laws of the State of Delaware applicable to contracts made and performed in such
state and without regard to conflicts of law doctrines.
 
(g)          
Binding Effect and Assignment.  This Waiver shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
(h)         

Section Headings.  The section headings contained in this Waiver are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Waiver.
 
(i)          
Counterparts.  This Waiver may be executed in two or more counterparts, by PDF
or other electronic signature, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
 
[Signature Pages Follow]
 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first above written.
 

 
ONEWATER MARINE INC.
     
By:
/s/ Philip Austin Singleton, Jr.
 
Name:
Philip Austin Singleton, Jr.
 
Title:
Chief Executive Officer



Signature Page to Waiver Agreement

--------------------------------------------------------------------------------

 
SPECIAL SITUATIONS INVESTING GROUP II, LLC
     
By:
/s/ Greg Watts
 
Name:
Greg Watts
 
Title:
Authorized Signatory



Signature Page to Waiver Agreement

--------------------------------------------------------------------------------




 
AUBURN OWMH, LLLP
     
By:
/s/ Philip Austin Singleton, Jr.
 
Name:
Philip Austin Singleton, Jr.
 
Title:
Member
             
PHILIP SINGLETON IRREVOCABLE TRUST, DATED DECEMBER 24, 2015
     
By:
/s/ Philip Austin Singleton, Jr.
 
Name:
Philip Austin Singleton, Jr.
 
Title:
Trustee
             
AUSTIN SINGLETON IRREVOCABLE TRUST, DATED DECEMBER 30, 2015
     
By:
/s/ Philip Austin Singleton, Jr.
 
Name:
Philip Austin Singleton, Jr.
 
Title:
Trustee



Signature Page to Waiver Agreement

--------------------------------------------------------------------------------

 

 
 /s/ Anthony Aisquith
 
ANTHONY AISQUITH



Signature Page to Waiver Agreement


--------------------------------------------------------------------------------

 
TERESA D. BOS 2015 TRUST
     
By:
/s/ Pete Knowles
 
Name:
Pete Knowles
 
Title:
Trustee



Signature Page to Waiver Agreement



--------------------------------------------------------------------------------